Title: From George Washington to John Jay, 5 May 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook May 5th 1779

Inclosed I have the honor to transmit your Excellency three New York papers of the 28th & 29th of April and 1st of May—which I think are interesting.
The last contains extracts from Lord Norths speech at opening the budget which seems to breathe a vigorous prosecution of the war: I have thought appearances for some time past wore this complexion. The English papers have frequently announced considerable reinforcements to the army in America and have even specified the particular Corps intended to be sent over. Nor can I see any sufficient reason to believe this will not be done—While the Government can procure money, men will not be wanting; and while the Nation is uningaged in a Continental war in Europe and can maintain a ballance of naval power, I do not perceive why it should not be able to spare men to continue the war in this country—At least, the probability that they will be able to do it is great enough to demand very vigorous efforts on our part to put the army upon a much more respectable footing than it now is—It does not really appear to me that adequate exertions are making in the several States to complete their Battalions—I hope this may not proceed in part from the expectation of peace having taken too deep root of late in this country.
I beg leave to submit it to Congress whether a private pointed address on this subject from them to the respective Legislatures may not be productive of a good purpose.
I imagine it is unnecessary for me to particularize the situation of the army in the present reduced state of the regiments, after we shall have made the large detachment which will be indispensible for the Western expedition—and considering that all the Virginia Levies are of necessity, to be sent to the Southward—I doubt not they are convinced it is such as to demand the most serious exertions to make it better. With the greatest respect & esteem I have the honor to be Sir, Your most Obet servant
Go: Washington
